 



Exhibit 10.5
EXECUTION COPY
AGREEMENT AND GUARANTY
     This AGREEMENT AND GUARANTY (this “Agreement”) dated as of May 19, 2006 is
made by WESTBRIDGE HOSPITALITY MANAGEMENT LIMITED, a Bermuda exempted company,
for and on behalf and in its capacity as general partner of Westbridge
Hospitality Fund, L.P. (the “Fund”), an exempted limited partnership formed
under the laws of Bermuda, in favor of Boykin Lodging Company (the “Company”),
an Ohio corporation.
RECITALS
     WHEREAS, Cadfund L.P., a Bermuda exempted limited partnership (“CDP”), as
limited partner, Westbridge Hospitality Investors Limited, a Bermuda exempted
company (“Westmont”), as limited partner, Westbridge Hospitality Management
Limited, a Bermuda exempted company (the “General Partner”), as general partner,
and the other parties thereto, entered into that certain Amended and Restated
Agreement of Exempted Limited Partnership (the “Partnership Agreement”) of the
Fund, dated as of February 2, 2006;
     WHEREAS, pursuant to Section 5.4 of the Partnership Agreement, the General
Partner is specifically authorized to make or hold some or all of the Fund’s
investments in whole or in part through special purpose entities (including
partnerships, corporations, real estate investment trusts, or other types of
entities) and in accordance therewith has established the Investment Vehicle (as
defined below) to effect the consummation of the transactions contemplated by
the Merger Agreement (as defined below);
     WHEREAS, Braveheart Investors LP, Braveheart II Realty (Ohio) Corp.,
Braveheart II Properties Holding LLC, Braveheart II Properties Company LLC,
being certain affiliates of the Fund (collectively, the “Investment Vehicle”),
have entered into that certain Agreement and Plan of Merger, dated May 19, 2006,
with the Company and certain affiliates of the Company (the “Merger Agreement”),
pursuant to which Braveheart II Realty (Ohio) Corp. will merge with and into the
Company and Braveheart II Properties Company LLC will merge with and into Boykin
Hotel Properties L.P. (collectively, the “Transaction”);
     WHEREAS, the Fund has agreed to provide in favor of the Company the
guaranty contemplated by this Agreement and to call and reserve capital in an
amount sufficient to enable the Fund to satisfy its obligations under this
Agreement.
     NOW, THEREFORE, in consideration of the premises, the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Subject to Section 10 hereto, the Fund hereby unconditionally (except as
expressly set forth herein), absolutely and irrevocably guaranties to the
Company, as primary obligor and not as a surety, the prompt payment in full when
due of any and all monetary obligations owed to the Company by the Investment
Vehicle arising out of the Merger Agreement (the “Subject Obligation”);
provided, that in no event shall the Subject Obligation or the maximum amount
owing or payable by the Fund under this Agreement exceed $135,000,000 in the
aggregate. The

- 1 -



--------------------------------------------------------------------------------



 



EXECUTION COPY
Fund agrees that if the Investment Vehicle shall fail to pay in full when due
any Subject Obligation, the Fund will promptly pay the same in cash, without any
demand or notice whatsoever.
     2. The Company may, in its sole and absolute discretion, without notice or
further assent of the Fund and without in any way releasing, altering,
impairing, discharging or invalidating the obligations and liabilities of the
Fund hereunder:

  (a)   waive compliance with, performance or payment of, or default under the
Merger Agreement or any Subject Obligation deriving therefrom, or take or fail
to take any action of any kind whether pursuant to the Merger Agreement, at law
or otherwise, or exercise or refrain from exercising any right or take or
refrain from taking any action, against the Investment Vehicle or others;    
(b)   modify or supplement any provision of the Merger Agreement or any Subject
Obligation deriving therefrom, including any modification or supplement that has
the effect of changing, renewing, extending, continuing, accelerating,
surrendering, compromising, waiving or releasing, in whole or in part, any
Subject Obligation or any provision of, or right under, the Merger Agreement,
but in all cases subject to the terms thereof applicable to such amendments;    
(c)   effect any release, compromise, subordination or settlement of any Subject
Obligation;     (d)   accept, release or discharge the Investment Vehicle, a
permitted successor or assign of the Investment Vehicle or any other person or
entity; and     (e)   from time to time, apply any sums at any time received
from the Investment Vehicle or any other person or entity in such manner, in
such amounts and in satisfaction of such part of the Subject Obligation as it
considers best.

     3. The guaranty obligations of the Fund set forth in Section 1 hereto (a)
shall constitute a guaranty of payment and not just collection, (b) shall be
absolute, continuing, irrevocable and unconditional; provided that the
obligation of the Fund to make payment hereunder shall be conditioned on and
subject to the default of the Investment Vehicle with respect to the Subject
Obligation, (c) shall not be conditioned upon the pursuit by the Company of all
available rights or remedy which it may have against the Investment Vehicle, any
other person or any collateral or other guaranties or indemnities held by the
Company, or the joining of any party in any proceeding to enforce the Merger
Agreement or any Subject Obligation, and (d) shall not be diminished or relieved
in any way because of any insolvency, bankruptcy, receivership, assignment for
the benefit of creditors, or similar proceeding by or against the Investment
Vehicle, or any reorganization, restructuring, dissolution, sale of all or
substantially all assets, or similar event with respect to the Investment
Vehicle.
     4. The Fund expressly waives (a) diligence, notice, demand for payment,
presentment and protest with respect to any Subject Obligation, (b) notice that
any Subject Obligation is due or notice of default, dishonor or non-payment with
respect to any Subject Obligation (unless prior thereto, the Fund has notified
the Company in writing that the Fund requires copies of

- 2 -



--------------------------------------------------------------------------------



 



EXECUTION COPY
notices of non-payment), (c) any right to a jury trial in any action brought at
any time or from time to time with respect to this Agreement, (d) any renewal or
extension of time for performance of the Merger Agreement or Subject Obligation,
any discharge of the Investment Vehicle, any change in the terms of, or any
other change in, the Merger Agreement or Subject Obligation, (e) any defense or
equitable discharge based upon any act or omission of the Company (except those
in bad faith) that materially increases the scope of the Fund’s risk and (f) any
defense based on the suretyship defenses of extension of time and modification
of the underlying obligation (but no other defenses).
     5. The Fund warrants that it has adequate means of obtaining information
with respect to, and assumes all responsibility for being and keeping itself
informed of, the Investment Vehicle’s financial condition and assets, the
Investment Vehicle’s performance of the Merger Agreement and the Subject
Obligation, all other circumstances bearing upon the risk of non-payment or
non-performance of the Merger Agreement and Subject Obligation, and the nature,
scope and extent of the risks hereby assumed. The Fund further agrees that the
Company shall not have any obligation to advise the Fund of information known to
the Company regarding any such circumstances or risks.
     6. The Fund hereby agrees that until the indefeasible payment and
satisfaction in full in cash of all of the Subject Obligation, it shall waive
any claim and shall not exercise any right or remedies, direct or indirect,
arising by reason of any performance by it of its guarantee in paragraph 1,
whether by subrogation or otherwise, against the Investment Vehicle of any of
the Subject Obligation. Any indebtedness of the Investment Vehicle to the Fund
shall be subordinated to the Investment Vehicle’s obligation to pay pursuant to
the Merger Agreement.
     7. The Fund hereby represents and warrants to the Company that, as of the
date hereof:

  (a)   the Fund is duly organized and validly existing under the laws of
Bermuda, and has all requisite corporate power and authority to enter into this
Agreement;     (b)   the execution, delivery and performance of this Agreement
has been duly authorized by all necessary limited partnership action on the part
of the Fund and this Agreement constitutes a legal, valid and binding obligation
of the Fund, enforceable against the Fund in accordance with its terms;     (c)
  the execution and delivery of this Agreement and performance by the Fund of
its obligations hereunder do not contravene any provisions of the Fund’s
certificate of formation or any law, regulation, rule, decree, order, judgment
or contractual restriction binding on or affecting it or its undertakings,
property and assets;     (d)   no consent, approval, order or authorization or
the giving of notice to or the registration with, or the taking of any other
action in respect of any governmental authority or agency is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement;     (e)   pursuant to the Partnership Agreement, the limited
partners of the Fund have agreed to make capital commitments (“Capital
Commitments”) in the aggregate amount of $350,000,000, of which amount
$172,056,044 has been received by the

- 3 -



--------------------------------------------------------------------------------



 



EXECUTION COPY

      Fund in connection with capital calls made prior to the date hereof and an
additional amount of approximately $18,184,726 of which has been budgeted to be
called by the general partner of the Fund in connection with other transactions
(the “Proposed Draw”). The capital contributions made to date were used to
acquire interests in entities owning various European-based hotel assets (the
“Closed Investment”) at a total cost (including transaction fees) of
approximately €367,415,000, which interests constitute substantially all of the
assets of the Fund. The Fund indirectly owns such entities through an
intermediate holding company (the “Holding Company”) formed in connection with
such acquisition. The Fund’s direct interest in the Holding Company has not been
pledged to any person or entity, although interests in entities owned directly
and indirectly by the Holding Company and such real estate assets have been
pledged in connection with the acquisition financing relating to such
transaction. As of the date hereof, the aggregate amount of the funded
indebtedness of the Holding Company and its subsidiaries does not exceed
€235,000,000. The Fund has Capital Commitments that remain undrawn and not
budgeted in connection with the Proposed Draw in the aggregate amount of
approximately $156,759,230 and has budgeted up to approximately $135,000,000 of
the aggregate Capital Commitments for the Transaction;

  (f)   under the Partnership Agreement, the general partner of the Fund is
authorized to make, and the limited partners are obligated to fund, a capital
call to the limited partners in accordance with their relative Capital
Commitments in order to satisfy the Fund’s obligations under this Agreement;    
(g)   upon a duly made capital call, each limited partner of the Fund shall be
irrevocably and unconditionally obligated to the Fund to contribute capital to
the Fund in the amount of such call up to its stated capital commitment without
any setoff against, defense to or reduction of such obligation based on any
claim that such limited partner has against any person or entity;     (h)   the
Fund has not made any distributions to its partners; and     (i)   no material
adverse change has occurred with respect to the financial condition of the
assets acquired in connection with the formation of the Holding Company and the
related transactions since the date of acquisition thereof and no new additional
debt has been incurred in connection with such assets since the date of
acquisition thereof.

     8. The Fund hereby covenants with the Company that (i) in connection with
the financial obligations of the Investment Vehicle under the Merger Agreement,
including the obligation to pay the merger consideration payable thereunder, and
its obligations under this Agreement, including its obligations after an event
of default under the Merger Agreement or this Agreement, the General Partner
shall timely make a capital call to the limited partners of the Fund, in
accordance with the Partnership Agreement, for equity funding sufficient to
satisfy such obligations in an amount not to exceed $135,000,000, which the
General Partner shall request

- 4 -



--------------------------------------------------------------------------------



 



EXECUTION COPY
that the limited partners satisfy by making their investments through the
Investment Vehicle, and (ii) so long as the Merger Agreement is in full force
and effect and has not been terminated or the Transaction consummated, the
General Partner agrees not to commit the Fund to make any investment or
undertake any other activity (including creating or suffering to exist any
pledge, claim, lien, charge, encumbrance or security interest of any kind or
nature whatsoever, right of first refusal or offer and option on the Closed
Investment or its right to make a call with respect to the Capital Commitments
or on the proceeds to be derived from a call) to the extent the making of such
investment or the undertaking of such activity would cause (x) the Fund to be
unable to perform its obligations arising under this Agreement or (y) result in
the net worth of the Fund (based on the book value of all assets of the Fund,
less the Fund’s liabilities) at any time being less than $75,000,000 (the “Net
Worth Test”).
     9. The Fund hereby covenants with the Company that the general partner will
not make any distributions to the partners of the Fund prior to termination of
the Merger Agreement or consummation of the Transaction to the extent the making
of such distributions would (i) cause the Fund to be unable to perform its
obligations arising under this Agreement or (ii) result in the Net Worth Test
not being satisfied.
     10. Notwithstanding anything to the contrary contained herein, at any time
Braveheart II Realty (Ohio) Corp. or Braveheart Investors LP (“Braveheart”)
holds, for its benefit, an irrevocable unconditional standby letter of credit
(an “LC”) in an amount available for drawing of not less than $50,000,000 (less
any drawings deposited into Escrow (as defined below) or paid in connection with
the satisfaction of any Subject Obligation) issued by (A) a financial
institution whose senior long-term unsecured obligations are rated at least A
and A2 by S&P and Moody’s, respectively, (B) by Citibank, N.A., or (C) by RBC
Financial Group (or one of its affiliates with the same or greater credit
rating) then neither of (x) the Net Worth Test set forth in Sections 8(ii)(y) or
9(ii) above, nor (y) the guaranty obligations of the Fund set forth in Section 1
hereto shall be applicable to the Fund or of any force or effect for so long as
such LC shall be Maintained. For the purposes of this Section 10, the term
“Maintained” shall mean that (i) such LC is issued in favor of Braveheart, as
beneficiary; (ii) the LC is drawable (A) at any time by Braveheart into Escrow
in an amount not less than $50,000,000 (less any drawings deposited into Escrow
(as defined below) or paid in connection with the satisfaction of any Subject
Obligation), (B) by the Company into Escrow, in favor of Braveheart, at any time
after a judgment has been rendered by a court of competent jurisdiction against
Braveheart in favor of the Company in respect of a default by Braveheart under
the Merger Agreement or by the Fund under this Agreement, or (C) by the Company
into Escrow at any time during which the LC shall have fewer than thirty
(30) days remaining until its stated date of expiration or at any time the
Company shall have provided written notice to Braveheart not consenting to the
revocation, withdrawal or termination of the LC within the ten (10) day time
period specified in the last proviso of this Section 10; (iii) the LC meets all
of the requirements set forth above; (iv) such LC is not subject to any pledge,
claim, lien, charge, encumbrance or security interest of any kind or nature
whatsoever, right of first refusal or offer or option in favor of any other
party (other than the Company or its affiliates); (v) Braveheart is not then
subject to any bankruptcy, insolvency, dissolution, liquidation, reorganization,
receivership or other debtor relief proceeding; and (vi) if the LC has been
drawn, the proceeds therefrom have been paid to either (or a combination of) the
Company or the Escrow; provided however, that each of the foregoing clauses
(i) through (vi) shall be deemed to be satisfied if the failure of any such
clause to be satisfied results from an act

- 5 -



--------------------------------------------------------------------------------



 



EXECUTION COPY
of the Company or any of its affiliates. For the avoidance of doubt, the LC
shall provide that the presentment of the ‘draw certificate’ to the LC issuer
may be made by either of the parties hereto on the terms provided herein;
provided that the ‘sight draft’ shall indicate that any drawing shall be made
solely to the Escrow Agent (as defined below). In addition, Braveheart agrees
that it (nor its affiliates) shall not cause the LC to be revoked, withdrawn or
terminated, until ten (10) days after providing written notice to the Company
requesting the Company’s consent; provided that the Company shall provide
written notice not to consent to any revocation, withdrawal or termination of
the LC requested by the Fund or Braveheart within ten (10) days of receipt of
evidence (which is reasonably satisfactory) to the Company that the Fund is then
in compliance with the Net Worth Test.
     11. Any LC obtained pursuant to this Agreement shall be issued in favor of
Braveheart but shall be drawable only as set forth in Sections 10(ii)(A)-(C).
For the purposes of this Agreement, the term “Escrow” shall mean an escrow
account to be established with an escrow agent (“Escrow Agent”) reasonably
satisfactory to the parties hereto which shall be established contemporaneously
with the issuance of any LC (it being agreed that Citibank, Wells Fargo or any
title company shall be acceptable). The agreement governing the Escrow shall
contain such other terms as shall be reasonably acceptable to the parties hereto
and shall provide that that funds held therein shall only be released (i) to
Braveheart upon the termination of this Agreement in accordance with its terms;
(ii) pursuant to a judicial order directing payment to such party as shall be
provided therein; (iii) by mutual agreement of the parties hereto; or (iv) to
the Company, at the request of Braveheart, to satisfy any Subject Obligation.
     12. If any claim is ever made upon the Company for repayment or recovery of
any amount received by it in payment or on account of any Subject Obligation and
the Company repays all or part of such amount by reason of (a) any judgment,
decree or order of any court or administrative body having jurisdiction over the
Company or any of their property, or (b) any settlement or compromise of any
such claim effected by the Company with any such claimant (including any other
guarantor), then in such event the Fund agrees that any such judgment, decree,
order, settlement or compromise shall be binding upon the Fund and the Fund
shall be and remain liable hereunder for the amount so repaid or recovered to
the same extent as if such amount had never originally been received by the
Company, notwithstanding any termination of this Agreement, the Merger Agreement
or any Subject Obligation.
     13. In the event that pursuant to: (i) any bankruptcy, insolvency,
dissolution, liquidation, reorganization, receivership or other debtor relief
law, any judgment, order or decision thereunder; or (ii) any other judgment,
order, decision, settlement or compromise, the Company must rescind or restore
any payment, or any part thereof, received in satisfaction of any Subject
Obligation, any prior release or discharge from the terms of this Agreement in
respect thereof relating to such payment shall be without effect to the same
extent as if such amount had never been received by the Company, notwithstanding
any termination of this Agreement, the Merger Agreement or any Subject
Obligation.
     14. This Agreement is a continuing agreement and shall not terminate or be
discharged until the earliest of the performance and indefeasible payment and
performance of all of the Subject Obligation, the termination of the Merger
Agreement in accordance with its terms or the closing of the Transaction. If
demand for, or acceleration of the time for, payment by the

- 6 -



--------------------------------------------------------------------------------



 



EXECUTION COPY
Investment Vehicle to the Company of any Subject Obligation is stayed upon the
bankruptcy, insolvency, reorganization, receivership or proposed compromise or
arrangement with creditors of the Investment Vehicle, all of the Subject
Obligation of which payment or performance is stayed that would otherwise be
subject to the demand for payment or acceleration shall nonetheless be payable
by the Fund immediately upon demand by the Company.
     15. This Agreement constitutes the entire agreement between the parties
hereto with respect to its subject matter and supersedes all prior agreements,
contracts and discussions, whether written or oral, with respect thereto. No
course of dealing, course of performance or trade usage, and no parol evidence
of any nature whatsoever, shall be used to supplement or modify the terms of
this Agreement. The execution and delivery of this Agreement has not been
induced by any representations, warranties, conditions, other guaranties or
acknowledgements not expressly made. There are no conditions to the full
effectiveness of this Agreement, and, other than the default by the Investment
Vehicle with respect to any Subject Obligation, there are no conditions to the
right to make demand under this Agreement.
     16. This Agreement cannot be modified, revoked or terminated except by an
instrument in writing signed by the parties hereto.
     17. The validity, construction and enforcement of this Agreement shall be
governed by the laws of the State of New York, United States of America, without
reference to its conflicts of law rules. Each of the Fund and the Company hereby
irrevocably and unconditionally (i) submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court for the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or for recognition or
enforcement of same or any judgment, (ii) agrees that all claims in respect of
any such action or proceeding may be heard and determined in such New York State
or, to the extent permitted by law, in such Federal court, (iii) agrees that a
final judgment in any such action or proceeding may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law,
(iv) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to above, (v) waives, to the fullest extent permitted by law, the
defense of forum non conveniens to the maintenance of such action or proceeding
in any such court and (vi) agrees that service of all writs, process and
summonses in any such suit, action or proceeding brought in the State of New
York may be made upon the process agent of the undersigned appointed below. Each
of the Fund and the Company hereby irrevocably appoints the person set forth on
the line marked “Process Agent” on the signature page hereto as its process
agent and as its true and lawful attorney-in-fact in the name, place and stead
of it to accept such service of any and all such writs, process and summonses.
     18. If any provision of this Agreement or its application in any
circumstance is invalid or unenforceable to any extent, the remainder of this
Agreement shall not be affected.
     19. Any notice, demand, statement or request (each a “Notice”) to be given
under this Agreement shall be in writing and addressed to the Company or to the
Fund, as the case may be, at such address as such party has set forth in the
Merger Agreement (notices to the Fund shall be

- 7 -



--------------------------------------------------------------------------------



 



EXECUTION COPY
addressed to the designees of the “Parent” party to the Merger Agreement). Any
such Notice or other communication given as aforesaid shall be deemed to have
been given (a) when personally delivered by courier, overnight delivery, or
otherwise, or (b) on the Business Day following the day upon which such Notice
or other communication is sent by facsimile transmission, provided that there
has been confirmation of transmission. If such Notice is given on a day that is
not a Business Day or after 5:00 p.m. on a Business Day, it shall be deemed
given and received on the Business Day next following the date of receipt. For
purposes hereof, a “Business Day” shall be any day upon which commercial banks
are open for business in The City of New York.
     20. This Agreement shall be binding upon, and be enforceable by, the Fund,
the Company and their respective permitted successors, transferees and assigns.
The assignment by the Fund or the Company of the obligations hereunder shall be
null and void and without effect without the prior written consent of the other
party, which consent may be withheld for any reason or for no reason.
     21. This Agreement may be executed in counterparts, each of which when
executed and delivered shall have the force and effect of an original and all of
which together shall constitute one and the same instrument.
[The remainder of this page intentionally left blank.]

- 8 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

              FUND:
 
            WESTBRIDGE HOSPITALITY FUND, L.P.
 
            By its General Partner,     Westbridge Hospitality Management
Limited
 
       
 
  By:   /s/ Majid Mangalji
 
            Name: Majid Mangalji     Title: Director and President
 
            COMPANY:
 
            BOYKIN LODGING COMPANY
 
       
 
  By:   /s/ Richard C. Conti
 
            Name: Richard C. Conti     Title: President and Chief Operating
Officer

- 9 -



--------------------------------------------------------------------------------



 



Name and Address of Fund and Braveheart Process Agent in State of New York
Davies Ward Phillips & Vineberg LLP
626 Madison Avenue
New York, New York 10022
Attention: Gawain S.E. Smart, Esq.
Name and Address of Company Process Agent in State of New York
C T Corporation System
111 Eighth Avenue
New York, New York 10011

- 10 -